Citation Nr: 0814789	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO. 06-17 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, H.D. and W.D.




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appellant was afforded a March 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A copy of the 
hearing transcript is of record. On the Board's own motion, 
the appeal was advanced on the docket in April 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The appellant contends that the veteran's death in early 2005 
resulted from service-connected post-traumatic stress 
disorder (PTSD). She has submitted competent medical opinion 
in support of the contention. Although a VA medical opinion 
was obtained in May 2005, it does not fully address the 
evidence of record, and the Board must therefore remand the 
claim for further development.



The veteran's death certificate indicates the primary cause 
of death was cardiorespiratory arrest, due to hypostatic 
pneumonia/renal failure, due to metastatic prostate cancer. 
At the time of his death, the veteran was in receipt of 
service connection for PTSD rated at 50 percent disabling; 
bilateral hearing loss rated at 40 percent disabling, a right 
hip disorder rated at 10 percent disabling; the residuals of 
a shell fragment wound to the left thigh rated at 10 percent 
disabling; the residuals of a shell fragment wound to the 
right knee rated at 10 percent disabling; a healed scars of 
the left and right arm, both rated at zero percent disabling. 
The veteran was in receipt of a total disability evaluation 
based on individual unemployability, effective December 2001.

In support of her claim, the appellant has submitted three 
medical opinions from the veteran's treating physicians. In 
substance they all relate that the veteran's PTSD could cause 
cardiovascular symptoms. Specifically, G. Kompothecras, D.C., 
opines that PTSD could, if not treated early, be a cause of 
cardiac problems and "a contributing factor to various forms 
of cancer." The appellant has also submitted an extract from 
a PTSD support group network website. In substance, it 
indicates that PTSD is linked to various bodily changes in 
the central nervous system, which may cause vulnerability to 
hypertension and atherosclerotic heart disease.

Although a May 2005 VA opinion was obtained, it is not 
sufficient to address whether PTSD caused or contributed to 
the veteran's death. The examiner observed that he could not 
relate the veteran's atherosclerotic heart disease or his 
death to PTSD, and that atherosclerotic heart disease is 
"usually multifactorial in etiology."
However, while it appears that the veteran had 
atherosclerotic heart disease, the death certificate 
indicates that the veteran died from cardiorespiratory 
arrest, which  was caused by hypostatic pneumonia/renal 
failure, which in turn was due to metastatic prostate cancer 
- a disease not specifically mentioned by any of the medical 
examiners whose opinions are of record. Stated alternatively, 
a comprehensive medical opinion has not been obtained as to 
what if any causal or etiological relationship the veteran's 
PTSD may have had with metastatic prostate cancer; or 
hypostatic pneumonia/renal failure, or resulting 
cardiopulmonary arrest.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The RO/AMC must seek clarification from the examiner 
providing the May 2005 VA opinion. The examiner should review 
the claims file and state that he has done so. After 
completion of this review, the examiner must state findings 
as to whether PTSD (or any other service-connected disorder) 
caused or contributed substantially or materially to the 
veteran's death by cardiorespiratory arrest, due to 
hypostatic pneumonia/renal failure, due to metastatic 
prostate cancer. 

Further Veterans Claim Assistance Act (VCAA) notice is 
necessary. In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
Court of Appeals for Veterans Claims (Court) held that in a 
claim for benefits for the cause of the veteran's death, VA's 
duty to notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected. 


The appellant did not receive notice in accordance with Hupp. 
The claim will also be remanded for a corrective VCAA notice 
to address the new court precedent.

Accordingly, the case is REMANDED for the following action:

1. The claims file should be returned 
to the examiner providing the May 2005 
VA opinion. The claims file must be 
made available for the examiner to 
review, and the examiner must state 
that he reviewed the claims file. After 
review of the claims file, the examiner 
should note the veteran's medical 
history, including the development of 
prostate cancer, and the primary and 
secondary causes of death on the death 
certificate of record. The examiner 
must state whether PTSD, or any other 
service-connected disorder caused or 
contributed substantially or materially 
to the veteran's death. The examiner 
should provide a rationale for any 
opinion rendered. If an opinion cannot 
be rendered without resorting to pure 
speculation, the examiner should 
explain why this is the case. 

2. In accordance with Hupp, the RO/AMC 
will advise the appellant of: (1) a 
statement of the conditions, if any, for 
which a veteran was service connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected. 

3. After completion of the above, and 
any additional development of the 
evidence, the RO should review the 
record, to include all additional 
evidence, and readjudicate the claim. 
If any benefits sought remain denied, 
the appellant and her representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. 
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



